Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1988. He resides in Sullivan County and is currently suspended from practice (Matter of Weitz, 308 AD2d 634 [2003]).
We now grant petitioner’s motion to strike respondent’s name from the roll of attorneys on the ground that he ceased to be an attorney upon his conviction by plea of guilty in New York County to the crime of attempted sexual abuse in the first degree, a class E felony (see Judiciary Law § 90 [4] [a], [b]; Penal Law §§ 110.00, 110.05, 130.65 [1]). Respondent has advised that he does not oppose the motion.
Cardona, P.J., Mercure, Peters, Spain and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby disbarred and his name is stricken from the roll of attorneys, effective immediately; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).